—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered March 24, 2000, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, as he failed to move to vacate his plea (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Passero, 222 AD2d 858). In any event, the defendant’s contention is without merit (see, People v Harris, 61 NY2d 9; People v McCann, 289 AD2d 703; People v Rowe, 284 AD2d 796; People v Otero, 199 AD2d 342). Santucci, J.P., S. Miller, Friedmann and Prudenti, JJ., concur.